Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.905 Filed 10/02/20 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


MELISA INGRAM, STEPHANIE                  No. 2:20-cv-10288-AJT-EAS
WILSON, and ROBERT REEVES,

            Plaintiffs,

v.

COUNTY OF WAYNE,

            Defendant.

          PLAINTIFFS’ RESPONSE TO WAYNE COUNTY’S
                   SUPPLEMENTAL BRIEF

      Wayne County has filed a supplemental brief (ECF No. 40) about the

recent decision in Nichols v. Wayne County, No. 19-1056, 2020 WL

4784751 (6th Cir. Aug. 18, 2020) (unpublished). The Sixth Circuit’s slip

opinion is attached.

      The County’s supplemental brief discusses the effect that Nichols has

on Claim 4—that is, the Plaintiffs’ right to a prompt, post-seizure hearing in

cases of long-term vehicle impounds. See Am. Compl. ¶¶ 286–309 (ECF

No. 12 PageID 285–91). The County argues that Nichols makes Claim 4

nonviable and so resolves that dimension of the three pending motions to

dismiss. See ECF Nos. 18–20. But Nichols does not control the outcome in

this case for several reasons.

                                      1
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.906 Filed 10/02/20 Page 2 of 8




      First, the majority specifically declined to address the viability of a

prompt, post-seizure hearing claim, concluding that it “need not answer

that constitutional question . . . because Nichols . . . failed to show that the

municipalities, as opposed to the unnamed county prosecutor who failed to

institute forfeiture proceedings in his case, worked to deprive him of it.”

Nichols, 2020 WL 4784751, at *5, slip op. at 9 (emphasis in original). The

majority went on to affirm dismissal of Nichols’s complaint because it

understood him to challenge the actions of one prosecutor, rather than the

actions of a municipality. Id. at *6, slip op. at 10–11. The prosecutor in that

case had, for three years, failed to submit the paperwork necessary to

release Nichols’s vehicle from impound. See id. at *2 & n.1, slip op. at 2–3 &

n.1. The majority characterized this as a failure-to-train claim against

Wayne County and concluded that such claims require—like claims against

individual government actors—“clearly established” law making the

prosecutor’s conduct so obviously unconstitutional that the County could

be held vicariously liable. Id. at *6, slip op. at 11. And, because no Supreme

Court or Sixth Circuit case clearly establishes a right to have one’s vehicle

released pending civil forfeiture proceedings, Nichols failed to state a

municipal liability claim. Id.




                                        2
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.907 Filed 10/02/20 Page 3 of 8




      The same is not true here. Plaintiffs and the putative class allege that

Wayne County has a policy and practice of seizing people’s property,

demanding that they pay a redemption fee or wait no less than six months,

without access to their vehicle, before any hearing is possible. See Am.

Compl. ¶¶ 4–27, 286–309 (ECF No. 12 PageID 230–35, 285–91). Taken as

true, these allegations place this case squarely within the policy-or-practice

doctrine under Monell v. Department of Social Services, 436 U.S. 658, 691

(1978). Allegations of such a policy and practice were the very thing missing

in Nichols. 2020 WL 4784751, at *1, slip op. at 2 (“We affirm because

Nichols has failed to allege a municipal ‘policy or custom’ sufficient to state

a Monell claim under § 1983.”). Plaintiffs are not complaining about the

negligence of one prosecutor; they are complaining about the official

policies of Wayne County.1




      1 The County suggests that because it follows state law, it cannot be
sued for failing to provide prompt, post-seizure hearings in cases of vehicle
detentions. But counties have an independent obligation not to “deprive
any person of . . . property[] without due process of law[.]” U.S. Const.
amend. XIV, § 1. And not one of the three circuits that have declined to
recognize the right to a post-seizure hearing have done so based on the
County’s theory that compliance with state law absolves municipalities of
their responsibilities under the Due Process Clause. See p. 6 below
(collecting cases). Moreover, in the two circuits that have recognized that
right, courts have done so even though it was a municipality that had
denied people a hearing. See pp. 5–6 below.

                                       3
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.908 Filed 10/02/20 Page 4 of 8




      Second, even if the County were correct that the decision in Nichols

forecloses municipal liability here, that conclusion would apply only to one

claim (Claim 4) and one Plaintiff (Melisa Ingram). The County has not

moved to dismiss Stephanie Wilson and Robert Reeves on municipal

liability grounds. Compare Mot. to Dismiss Ingram at iii, 18–20 (ECF No.

20 PageID 478, 497–99) (moving to dismiss Claim 4 on municipal liability

grounds), with Mot. to Dismiss Wilson at i (ECF No. 18 PageID 341) (not

raising the issue), and Mot. to Dismiss Reeves at i (ECF No. 19 PageID 426)

(same). And it has not yet responded to Plaintiffs’ motion for class

certification (ECF No. 21) on behalf of the hundreds or thousands of people

whom the County has likewise denied a prompt, post-seizure hearing. So, if

Nichols has any impact, it has the marginal impact of an unpublished

opinion suggesting that the Court should dismiss one of nine claims

brought on behalf of one of three Plaintiffs and a putative class. As

demonstrated above, however, Nichols does not support even that marginal

step toward resolving this case. 2




      2The County argues that Melisa must show that she would have
prevailed had a post-seizure hearing taken place. Again, none of the
relevant cases have been decided on that basis. See pp. 5–6 below. This
makes sense. The Due Process Clause requires an opportunity to heard by a
neutral magistrate; it does not guarantee that a neutral magistrate will rule
in favor of the property owner.

                                      4
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.909 Filed 10/02/20 Page 5 of 8




      Third, the truly relevant issue in Nichols—the viability of his prompt,

post-seizure hearing claim (and thus Claim 4 in this case)—is addressed in

a one-judge concurrence, 2020 WL 4784751, at *7–11, slip op. at 14–22

(McKeague, J., concurring) (arguing there is no right to such a hearing),

and one-judge dissent, 2020 WL 4784751, at *11–18, slip op. at 23–38

(Moore, J., dissenting) (arguing the opposite). As the County acknowledges,

Nichols does not hold that a person has no right to a prompt, post-seizure

hearing. See Def.’s Supp’l Br. at 5–8 (ECF No. 40, PageID 893–96)

(acknowledging that the Sixth Circuit affirmed dismissal “on an alternate

basis” and that the concurrence offers a “well-reasoned alternative

position”). Just the opposite: the concurrence and dissent in Nichols

confirm that there is a circuit split on that question and that the Sixth

Circuit’s position remains undecided.

      As the dissent in Nichols notes, the Second and Seventh Circuits hold

that people have a right to a prompt, post-seizure hearing when their

vehicles are seized and impounded by local authorities. Krimstock v. Kelly,

306 F.3d 40 (2d Cir. 2002) (Sotomayor, J.); Smith v. City of Chicago, 524

F.3d 834 (7th Cir. 2008), vacated as moot sub nom. Alvarez v. Smith, 558




                                       5
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.910 Filed 10/02/20 Page 6 of 8




U.S. 87, 89 (2009).3 By contrast, the Fifth, Eighth, and Eleventh Circuits

hold there is no such right. See Serrano v. U.S. Customs & Border Prot.,

No. 18-50977, 2020 WL 5539130, at *5–10 (5th Cir. Sept. 16, 2020)

(affirming dismissal of that claim); Booker v. City of St. Paul, 762 F.3d 730,

734–37 (8th Cir. 2014) (same); Gonzales v. Rivkind, 858 F.2d 657, 660–61

(11th Cir. 1988) (reversing summary judgment where district court held

that due process required an opportunity for a prompt post-seizure hearing

notwithstanding the availability of a later forfeiture proceeding). The

Supreme Court at one point granted certiorari to resolve this split of

authority, but later determined that the case was moot after full briefing

and argument. See Alvarez, 558 U.S. at 89.

      Only the concurrence in Nichols adopted Wayne County’s position in

this case—that municipalities may impound vehicles indefinitely without

any hearing, provided there is probable cause to seize the vehicle on the

front end, and some form of civil forfeiture proceeding on the back end.




      3The panel decision in Smith departed from prior Circuit precedent
and, therefore, was circulated under Circuit Rule 40(e) to all active judges of
the Seventh Circuit prior to issuance. See Smith, 524 F.3d at 839. This gave
each member of the en banc Seventh Circuit an opportunity to call for
rehearing. Notably, no judges voted to rehear the panel decision, giving
Smith the tacit approval of the en banc court. See id.

                                      6
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.911 Filed 10/02/20 Page 7 of 8




However persuasive this position may be, it is not the law of the Sixth

Circuit based on a one-judge concurrence in an unpublished opinion.

      Finally, Nichols is not final. Yesterday, the Appellant filed a petition

for panel rehearing and rehearing en banc. Combined En Banc & Panel

Reh’g Pet. (ECF No. 53) in Nichols v. Wayne Cty., No. 19-1056 (6th Cir.

filed Oct. 1, 2020). Given the fractured panel decision, powerful dissent,

and unsettled issues of law, there is reason to think that rehearing is more

likely in Nichols than in a typical case. At minimum, the Court should wait

for a final decision.

                                   *   *   *

      At most, Nichols provides this Court with an “alternative position” on

an issue over which there is an entrenched circuit split—one that the Sixth

Circuit has yet to resolve. Absent further guidance, this Court should adopt

the view of the Second and Seventh Circuits (and the dissent in Nichols),

hold that there is a due-process right to a prompt, post-seizure hearing, and

deny the County’s motion to dismiss Claim 4 on that basis.

                                CONCLUSION

      Nichols has no impact on this litigation. If the Court disagrees, it

should not rule on Plaintiffs’ prompt post-seizure hearing claim until the

decision in Nichols is final.



                                       7
Case 2:20-cv-10288-AJT-EAS ECF No. 41, PageID.912 Filed 10/02/20 Page 8 of 8




Dated: October 2, 2020                   Respectfully submitted,

                                         /s/ Wesley Hottot
                                         Wesley Hottot
                                         Washington State Bar Ass’n 47539
                                         INSTITUTE FOR JUSTICE
                                         600 University Street, Suite 1730
                                         Seattle, WA 98101
                                         (206) 957-1300
                                         whottot@ij.org

                                         Kirby Thomas West
                                         Pennsylvania Bar Ass’n 321371
                                         INSTITUTE FOR JUSTICE
                                         901 North Glebe Road, Suite 900
                                         Arlington, VA 22203
                                         (703) 682-9320
                                         kwest@ij.org

                                         Jaimie Cavanaugh
                                         Minnesota Bar Ass’n 399960
                                         INSTITUTE FOR JUSTICE
                                         520 Nicollet Mall, Suite 550
                                         Minneapolis, MN 55403
                                         (612) 435-3451
                                         jcavanaugh@ij.org

                                         Barton Morris (P54701)
                                         LAW OFFICES OF BARTON MORRIS
                                         520 North Main Street
                                         Royal Oak, MI 48067
                                         (248) 541-2600
                                         barton@bartonmorris.com

                                         Attorneys for Plaintiffs




                                     8
